DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22MAR2021 has been entered.
Response to Arguments
The Amendment filed 22MAR2021 has been entered. No new matter has been entered. Applicant's arguments filed 22MAR2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8,10,31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROYER (US 7226537).
Regarding claim 7, BROYER teaches a method for the wet separation of magnetic microparticles (title, Figs) comprising:
a) providing a container (Fig. 1 #4) comprising a plurality of targets (“biological entities of interest”; C1/L55);
b) adding a plurality of magnetically susceptible particles (C1/L9) to the container such that at least some of the targets become linked to the magnetically susceptible particles (C1/L37-41); and
c) positioning the container adjacent to a magnetic field of an array surface, the array surface defined by a two-dimensional magnet array having a plurality of magnets arranged adjacent to each other in rows and columns, the plurality of magnets defining an array surface (Figs. 1,3 #6); wherein
d) respective magnetic fields of magnets of said plurality of magnets in a first row of the array are arranged so as to define a first order Halbach array (Fig. 3; C2/L56-58), and
e) proceeding in a column direction of the two-dimensional magnet array, respective magnetic fields of magnets of said plurality of magnets in each of a second and succeeding rows of the array are oriented in the same direction along the array surface relative to respective magnetic fields of magnets of said plurality of magnets in any immediately preceding row (see Fig. 3), such that the plurality of magnets apply magnetic fields to the container to separate at least some of the plurality of magnetically linked targets from unlinked targets across the container (C2/L30-34).
Regarding claim 31, BROYER teaches a method for the wet separation of magnetic microparticles (title, Figs) including a method for magnetically separating a plurality of targets from a suspension in a container unit (abstract; “biological entities of interest”; C1/L55; Fig. 1 #4), the method comprises:
a) linking the plurality of targets with magnetic particles to provide a plurality of magnetically linked particles in the suspension (C1/L37-41);
b) positioning the container unit in proximity to an array surface (Fig. 1), the array surface defining a two-dimensional magnet array (Fig. 3), comprising a plurality of magnetic elements arranged to define a plurality of one-dimensional Halbach arrays (Fig. 3; C2/L56-58) adjacent to one another that each extend in a first dimension, wherein the magnetic fields defined by the plurality of one-dimensional Halbach arrays are oriented in the same direction along the array surface (Fig. 3); and
c) removing a portion of the suspension from the container unit while the container unit is positioned in proximity to the array surface (C7/L57-58).
Regarding claim 8, BROYER teaches the container comprises providing e.g. a tube (see Fig. 2 #1).
Regarding claim 10, BROYER teaches the plurality of magnets comprises supporting the arranged plurality of magnets within a housing (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or in the alternative 103 as being obvious over BROYER (US 7226537).
Regarding claim 11, BROYER teaches the plurality of magnets comprises arranging a plurality of permanent magnets (see Fig. 3; see also C1/L17-19). In considering the disclosure of BROYER, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Claims 8-9,36 are rejected under 35 U.S.C. 103 as being unpatentable over BROYER (US 7226537) in view of YU (US 5779907).
Regarding claims 8-9,36, BROYER does not teach a microplate. However, YU teaches a magnetic microplate separator (title, Figs.). Such known multi-sample microplates (e.g. Fig. 1 disclosing a 96-well plate; C2/L26-27) are standard practice for efficiently providing consistent experimental results of large samples (C1/L25-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of BROYER to accommodate a multi-well microplate as taught by YU in order to efficiently provide consistent experimental results of large samples. The references are combinable, because they are in the same technological environment of magnetic separations. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777